PER CURIAM
In Peterson v. Temple, 130 Or App 337, 881 P2d 833 (1994), we held that plaintiff’s personal injury claim, which was based on the same set of facts as his earlier property damages claim, was barred. On review, the Supreme Court agreed that a plaintiff may not maintain separate actions against the same defendant, one alleging injury to property and the other alleging injury to person, when both actions arise from the same act or omission. Peterson v. Temple, 323 Or 322, 324, 918 P2d 413 (1996). Nonetheless, because plaintiff had reasonably relied on two prior Supreme Court decisions and one prior decision of this court in pursuing his separate actions, the court applied its holding prospectively and reversed and remanded that case to us. Id. We now reverse and remand to the trial court for trial on plaintiffs personal injury claim.
Reversed and remanded.